DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, drawn to figs. 2A-D, in the reply filed on 11/9/21 is acknowledged. Election was made without traverse.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/981,720, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: claim 32, lines 14-15; claim 51, lines 1-3; claims 33, 47, 53, 58, and 59, which is not provided with adequate support or enablement by Application 14/981,720.
Response to Amendment
The amendments made to claim 40 in the response filed 11/9/21 is acknowledged.
Claims 32-67 are pending in the application and are examined below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the appliance having a portion positioned to protrude from the patient’s mouth; four electrodes, with the third and fourth electrodes being positioned to be on opposite sides of a superior surface of the patient’s tongue must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Proper antecedent basis for claim 32, lines 14-15 and claim 51, lines 1-3 is required (while [0045] of the instant specification states that four electrodes may be used, it does not specifically describe the third and fourth electrode being located as claimed).
.
Claim Objections
Claim 47 is objected to because of the following informalities:  “a floor” in claim 47, line 2 should be amended to recite --the floor--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 53, 58, and 59 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 53, the claim positively recites the patient’s mouth in lines 2-3. Language such as “configured” or “adapted” is required to avoid claiming a human organism.
Regarding claim 58, the claim positively recites the patient’s mouth in lines 2-3. Language such as “configured” or “adapted” is required to avoid claiming a human organism.
Regarding claim 59, the claim positively recites the patient’s mouth in line 3. Language such as “configured” or “adapted” is required to avoid claiming a human organism.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 46-52, 54-57, and 60-64 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bashyam US 2014/0135868 A1.
Regarding claim 46, Bashyam discloses a device (fig. 6B, entirety) for providing electrical stimulation to an oral cavity of a patient ([0029]), the device comprising: an appliance 607 having a portion 602 positioned to protrude from the patient’s mouth (fig. 6B and [0068], housing 607 having attached pacemaker 602, which is capable of protruding from the patient’s mouth if the user pulls back his/her lips), the appliance 607 including first and second lateral arms, each terminating in a free end (fig. 6B, the left and right free ends of the U-shaped appliance 607); and multiple electrodes R1/R2/L1/L2 carried by the appliance 607, including a pair of electrodes R2/L2 that in turn includes a first electrode R2 and a second electrode L2, the first electrode R2 carried by the first lateral arm, the second electrode L2 carried by the second lateral arm (fig. 6B and [0068]), the first and second electrodes R2/L2 being positioned to orient angularly with respect to a floor of the patient’s mouth, with the first and second electrodes R2/L2 facing partially upwardly toward opposite sides of the patient’s tongue (fig. 6B, the electrodes are capable of being at an angle with respect to the floor of the patient’s mouth depending on the specific curvature of the patient’s mouth floor; furthermore, the inner side view shows the electrodes protruding upwards, which is in the direction of the tongue).
Regarding claim 47, Bashyam discloses the first and second electrodes R2/L2 being positioned to orient at an acute angle with respect to a floor of the patient’s mouth (fig. 6B, the electrodes are capable of being at an acute angle with respect to the floor of the patient’s mouth depending on the specific curvature of the patient’s mouth floor).
Regarding claim 48, Bashyam discloses the first and second electrodes R2/L2 being elongated along an anterior-posterior axis (fig. 6B and [0068], cigar shaped electrodes R2/L2).
Regarding claim 49, Bashyam discloses at least some of the multiple electrodes R1/R2/L1/L2 being generally planar ([0068], the electrodes may be pancake-shaped, which can be considered generally planar).
Regarding claim 50, Bashyam discloses a second pair of electrodes R1/L1 that includes a third electrode R1 and a fourth electrode L1 (fig. 6B).
Regarding claim 51, Bashyam discloses the third and fourth electrodes R1/L1 being positioned to be on opposite sides of a superior surface of the patient’s tongue (fig. 6B, the inner side view shows the electrodes protruding upwards relative to the teeth, such that R1/L1 are capable of being on opposite sides of the superior surface of the tongue if the tongue were depressed).
Regarding claim 52, Bashyam discloses a control circuit operably coupleable to the multiple electrodes R1/R2/L1/L2 to direct an electrical current in a lateral direction across the tongue via at least the first and second electrodes R2/L2 (fig. 6B shows bilateral stimulation across the tongue; fig. 9 and [0071], stimulation generator sub-system 907 under control of main micro-controller generates the stimulation pulses). 
Regarding claim 54, Bashyam discloses the control circuit being carried by the appliance ([0031], pacemaker includes the micro-controllers).
Regarding claim 55, Bashyam discloses the control circuit being configured to vary a waveform applied to at least the first and second electrodes R2/L2 ([0071]).
Regarding claim 56, Bashyam discloses the control circuit being configured to reverse an electrical current applied between at least the first and second electrodes R2/L2 (fig. 6B, bilateral stimulation, or stimulation in both directions).
Regarding claim 57, Bashyam discloses a power supply operably coupleable to the control circuit (fig. 9, power supply 906).
Regarding claim 60, Bashyam discloses a sensor ([0059]).
Regarding claim 61, Bashyam discloses at least one of the electrodes being operable as a sensor as well as an electrode ([0063], EMG acquisition and detection sub-system using one of the pairs of electrodes).
Regarding claim 62, Bashyam discloses a transceiver carried by the appliance, the transceiver being coupleable to an external device to transmit at least one of control information or data, between the appliance and the external device (fig. 5 and [0031], data communication telemetry sub-system programming the stimulation and system parameters in the stimulator device, and for receiving system information back from the stimulator device to its external sub-systems).
Regarding claim 63, Bashyam discloses the transceiver being coupleable to the external device via a wireless connection ([0031], inductive data communication).
Regarding claim 64, Bashyam discloses the external device, wherein the external device includes a display (figs. 5 and 13 and [0082], the programmer appliance, which is a separate external device, comprises a display).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-39 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sama US 9,833,613 B2 in view of Bashyam US 2014/0135868 A1.
Regarding claim 32, Sama discloses a device 103 for providing electrical stimulation to an oral cavity of a patient (fig. 10 and col. 1, lines 56-67), the device 103 comprising: an appliance 130/131/131 (fig. 10, base 130 and arms 131/131) having a portion 134 positioned to protrude from the patient’s mouth (fig. 10, the enlarged portion 134 capable of protruding from the patient’s mouth, since it extends forward from the teeth receiving part of the appliance), the appliance 130/131/131 including first and second lateral arms 131/131, each terminating in a free end (fig. 10); four electrodes 132a/132a/133a/133a carried by the appliance 130/131/131 and arranged as a first pair of electrodes 133a/133a and a second pair of electrodes 132a/132a, the first pair of electrodes 133a/133a including a first electrode 133a and a second electrode 133a, the first electrode 133a carried by the first lateral arm 131, the second electrode 133a carried by the second lateral arm 131, and the second pair of electrodes 132a/132a including a third and fourth electrode 132a/132a (fig. 10 and col. 12, line 59-col. 13, line 7); wherein the first and second electrodes 133a/133a are positioned to orient angularly with respect to a floor of the patient’s mouth, and face partially upwardly toward opposite sides of the patient’s tongue (figs. 10 and 11 and col. 12, lines 46-49; col. 13, lines 11-12; since the flanges 133 curve downwards to contact the sublingual surface of the tongue, the electrodes 133a/133a positioned on the flanges 133 would be angularly oriented with respect to the floor of the mouth); and wherein the third and fourth electrodes 132a/132a are positioned to be on opposite sides of a superior 
Sama is silent on the electrical current being directed in a lateral direction across the tongue.
However, Bashyam teaches an analogous tray with four electrodes R1/R2/L1/L2 for providing electrical stimulation (fig. 6B and [0031]), wherein the electrical current is directed in a lateral direction across the tongue (fig. 6B shows bilateral stimulation area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electrical current of Sama to be directed in a lateral direction across the tongue, as taught by Bashyam, to “avoid ‘hot-spot’ current densities, increase the surface contact area or reduce the electrode impedance thus resulting in… greater stimulation efficiency” ([0068]).
Regarding claim 33, Sama in view of Bashyam discloses the claimed invention as discussed above.
Sama further discloses the first and second electrodes 133a/133a being positioned to orient at an acute angle with respect to the floor of the patient’s mouth (figs. 10 and 11 and col. 12, lines 46-49; col. 13, lines 11-12; since the flanges 133 curve downwards to contact the sublingual surface of the tongue, the electrodes 133a/133a positioned on the flanges 133 would be angularly oriented with respect to the floor of the mouth; this angle may be acute depending on the exact shape of floor of the patient’s mouth).
Regarding claim 34, Sama in view of Bashyam discloses the claimed invention as discussed above.
Sama is silent on at least the first and second electrodes being elongated along an anterior-posterior axis.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified at least the first and second electrodes of Sama in view of Bashyam to be elongated along an anterior-posterior axis, as taught by Bashyam, for greater surface area available to contact the tongue.
Regarding claim 35, Sama in view of Bashyam discloses the claimed invention as discussed above.
Sama is silent on the control circuit being carried by the appliance.
However, Bashyam further teaches the control circuit being carried by the appliance ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the control circuit of Sama in view of Bashyam to be carried by the appliance, as taught by Bashyam, to prevent the need for too many externally attached components and increasing convenience.
Regarding claim 36, Sama in view of Bashyam discloses the claimed invention as discussed above.
Sama further discloses the control circuit being configured to vary a waveform applied to at least the first and second electrodes 133a/133a (col. 6, lines 41-51).
Regarding claim 37, Sama in view of Bashyam discloses the claimed invention as discussed above.
Sama is silent on the control circuit being configured to reverse an electrical current applied between at least the first and second electrodes.
However, Bashyam further teaches the control circuit being the control circuit being configured to reverse an electrical current applied between at least the first and second bilateral stimulation occurring between electrodes R2 and L2, as in fig. 10A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the control circuit of Sama in view of Bashyam to be configured to reverse an electrical current applied between at least the first and second electrodes, as taught by Bashyam, “to change the axis or orientation of the stimulation current vector… hopefully for the most effective protrusion of the tongue away from the Oropharyngeal airway” ([0072]).
Regarding claim 38, Sama in view of Bashyam discloses the claimed invention as discussed above.
Sama is silent on a sensor.
However, Bashyam further teaches a sensor ([0062], stimulator device may further include a piezoelectric film sensor sub-system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the stimulation device of Sama in view of Bashyam with a sensor, as taught by Bashyam, for detection of respiration cycle activity ([0062]).
Regarding claim 39, Sama in view of Bashyam discloses the claimed invention as discussed above.
Sama is silent on the sensor including a respiration sensor.
However, Bashyam further teaches the sensor including a respiration sensor ([0062], stimulator device may further include a piezoelectric film sensor sub-system for detection of respiratory activity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sensor of Sama in view of Bashyam to 
Regarding claim 42, Sama in view of Bashyam discloses the claimed invention as discussed above.
Sama is silent on a transceiver carried by the appliance, the transceiver being coupleable to an external device to transmit at least one of control information or data, between the appliance and the external device.
However, Bashyam further teaches a transceiver carried by the appliance, the transceiver being coupleable to an external device to transmit at least one of control information or data, between the appliance and the external device (fig. 5 and [0031], data communication telemetry sub-system programming the stimulation and system parameters in the stimulator device, and for receiving system information back from the stimulator device to its external sub-systems).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the stimulation device of Sama in view of Bashyam with a transceiver carried by the appliance, the transceiver being coupleable to an external device to transmit at least one of control information or data, between the appliance and the external device, as taught by Bashyam, to allow the device to be controlled externally while the device is in situ.
Regarding claim 43, Sama in view of Bashyam discloses the claimed invention as discussed above.
Sama is silent on the transceiver being coupleable to the external device via a wireless connection.
However, Bashyam further teaches the transceiver being coupleable to the external device via a wireless connection ([0031], inductive data communication).

Regarding claim 44, Sama in view of Bashyam discloses the claimed invention as discussed above.
Sama is silent on the external device, wherein the external device includes a display.
However, Bashyam further teaches the external device, wherein the external device includes a display (figs. 5 and 13 and [0082], the programmer appliance, which is a separate external device, comprises a display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the stimulator device of Sama in view of Bashyam with the external device, wherein the external device includes a display, as taught by Bashyam, for displaying and controlling the parameters ([0082]).
Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sama US 9,833,613 B2 in view of Bashyam US 2014/0135868 A1 further in view of Pitts US 2007/0173893 A1.
Regarding claim 40, Sama in view of Bashyam discloses the claimed invention as discussed above.
Sama in view of Bashyam is silent on at least one electrode being operable as the respiration sensor as well as an electrode.
However, Pitts teaches a stimulation appliance 10 (fig. 4 and [0013]) comprising at least one electrode 18 being operable as the respiration sensor as well as an electrode 18 ([0044], microelectrode sensor 18 detects muscle tone or tongue location, which may be indicative of respiration of the patient).

Regarding claim 41, Sama in view of Bashyam discloses the claimed invention as discussed above.
Sama in view of Bashyam is silent on at least one of the electrodes being operable as a sensor as well as an electrode.
However, Pitts teaches a stimulation appliance 10 (fig. 4 and [0013]) comprising at least one electrode 18 being operable as a sensor as well as an electrode 18 ([0044], microelectrode sensor 18 detects muscle tone or tongue location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified said at least one of the electrodes of Sama in view of Bashyam to be operable as a sensor as well as an electrode, as taught by Pitts, for a more efficient device, which utilizes a multi-purpose electrode.
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sama US 9,833,613 B2 in view of Bashyam US 2014/0135868 A1 further in view of Davis et al. US 2011/0172743 A1.
Regarding claim 45, Sama in view of Bashyam discloses the claimed invention as discussed above.
Sama in view of Bashyam is silent on the external device including a storage device.
However, Davis teaches an analogous external programmer device 20 for a stimulation appliance (figs. 1A and 6 and [0031]) including a storage device (fig. 6, memory 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the external device of Sama in view of .
Claim 53, 58, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashyam US 2014/0135868 A1.
Regarding claim 53, Bashyam discloses the claimed invention as discussed above.
Bashyam further discloses the control circuit being received by the portion 602 of the appliance 607 protruding from the patient’s mouth ([0031]).
Regarding the control circuit being releasably received: MPEP 2144.04 V. C. states “In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” Similarly, in this case, the only difference is that the control circuit is not releasably received by portion 602, which would be obvious to one of ordinary skill for the purpose of being able to replace components of the appliance as necessary.
Regarding claim 58, Bashyam discloses the claimed invention as discussed above.
Bashyam further discloses the power supply being received by the portion 602 of the appliance 607 protruding from the patient’s mouth ([0031]).
Regarding the power supply being releasably received: MPEP 2144.04 V. C. states “In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” Similarly, in this case, the only difference is that the power supply is not releasably received by 
Regarding claim 59, Bashyam discloses the claimed invention as discussed above.
Bashyam further discloses the control circuit and the power supply comprising a single unit that is received by the portion 602 of the appliance 607 protruding from the patient’s mouth (fig. 9 and [0031]; since the microcontroller and power supply are connected, they can be considered a single unit).
Regarding the control circuit and the power supply being releasably received: MPEP 2144.04 V. C. states “In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” Similarly, in this case, the only difference is that the control circuit and the power supply is not releasably received by portion 602, which would be obvious to one of ordinary skill for the purpose of being able to replace components of the appliance as necessary.
Claim 65-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashyam US 2014/0135868 A1 in view of Davis et al. US 2011/0172743 A1.
Regarding claim 65, Bashyam discloses the claimed invention as discussed above.
Bashyam is silent on the external device including a storage device.
However, Davis teaches an analogous external programmer device 20 for a stimulation appliance (figs. 1A and 6 and [0031]) including a storage device (fig. 6, memory 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the external device of Bashyam with a storage device, as taught by Davis, to store the data necessary for the programmer to execute its functions.
Regarding claim 66, Bashyam in view of Davis discloses the claimed invention as discussed above.
Bashyam is silent on the storage device including memory.
However, Davis further teaches the storage device including memory 108 (fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the storage device of Bashyam in view of Davis to include memory, as taught by Davis, to store the data necessary for the programmer to execute its functions.
Regarding claim 67, Bashyam in view of Davis discloses the claimed invention as discussed above.
Bashyam is silent on the memory including a non-transitory computer-readable storage medium.
However, Davis further teaches the memory 108 including a non-transitory computer-readable storage medium ([0240]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the memory of Bashyam in view of Davis to include a non-transitory computer-readable storage medium, as taught by Davis, to store the data necessary for the programmer to execute its functions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 63-44 and 46-64 and are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,195,426 B2 in view of Bashyam US 2014/0135868 A1.
Regarding claim 32, the conflicting Patent claims a device for providing electrical stimulation to an oral cavity of a patient, the device comprising: an appliance including first and 
The conflicting Patent is silent on the appliance having a portion positioned to protrude from the patient's mouth, four electrodes carried by the appliance and arranged as a first pair of electrodes and a second pair of electrodes, and the second pair of electrodes including a third and fourth electrode; the first pair of electrodes face partially upwardly toward opposite sides of the patient's tongue, and wherein the third and fourth electrodes are positioned to be on opposite sides of a superior surface of the patient's tongue.
However, Bashyam teaches a device (fig. 6B, entirety) for providing electrical stimulation to an oral cavity of a patient ([0029]), the device comprising: an appliance 607 having a portion 602 positioned to protrude from the patient’s mouth (fig. 6B and [0068], housing 607 having attached pacemaker 602, which is capable of protruding from the patient’s mouth if the user pulls back his/her lips), four electrodes R1/R2/L1/L2 carried by the appliance 607 and arranged as a first pair of electrodes R2/L2 and a second pair of electrodes R1/L1, and the second pair of electrodes R1/L1 including a third and fourth electrode R1/L1 (fig. 6B and [0068]), the first pair of electrodes R2/L2 facing partially upwardly toward opposite sides of the patient’s tongue (fig. 6B, the electrodes are capable of being at an angle with respect to the floor of the patient’s mouth depending on the specific curvature of the patient’s mouth floor; furthermore, the inner side view shows the electrodes protruding upwards, which is in the direction of the tongue), the third and fourth electrodes R1/L1 being positioned to be on opposite sides of a superior surface of the patient’s tongue (fig. 6B, the inner side view shows the electrodes protruding upwards 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the appliance of the conflicting Patent with a portion positioned to protrude from the patient's mouth, four electrodes carried by the appliance and arranged as a first pair of electrodes and a second pair of electrodes, and the second pair of electrodes including a third and fourth electrode; the first pair of electrodes face partially upwardly toward opposite sides of the patient's tongue, and wherein the third and fourth electrodes are positioned to be on opposite sides of a superior surface of the patient's tongue, as taught by Bashyam, to stimulate a greater surface area of the tongue for increased effectiveness.
Regarding claim 33, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the first and second electrodes R2/L2 being positioned to orient at an acute angle with respect to a floor of the patient’s mouth (fig. 6B, the electrodes are capable of being at an acute angle with respect to the floor of the patient’s mouth depending on the specific curvature of the patient’s mouth floor).
Regarding claim 34, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the first and second electrodes R2/L2 being elongated along an anterior-posterior axis (fig. 6B and [0068], cigar shaped electrodes R2/L2).
Regarding claim 35, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit being carried by the appliance ([0031], pacemaker includes the micro-controllers).
Regarding claim 36, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit being configured to vary a waveform applied to at least the first and second electrodes R2/L2 ([0071]).
Regarding claim 37, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit being configured to reverse an electrical current applied between at least the first and second electrodes R2/L2 (fig. 6B, bilateral stimulation, or stimulation in both directions).
Regarding claim 38, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches a sensor ([0059]).
Regarding claim 39, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent claims the sensor including a respiration sensor (claim 2).
Regarding claim 40, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent claims at least one electrode being operable as the respiration sensor as well as an electrode (claim 2).
Regarding claim 41, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent claims at least one electrode being operable as a sensor as well as an electrode (claim 2).
Regarding claim 42, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.

Regarding claim 43, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the transceiver being coupleable to the external device via a wireless connection ([0031], inductive data communication).
Regarding claim 44, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the external device, wherein the external device includes a display (figs. 5 and 13 and [0082], the programmer appliance, which is a separate external device, comprises a display).
Regarding claim 46, the conflicting Patent claims device for providing electrical stimulation to an oral cavity of a patient, the device comprising: an appliance including first and second lateral arms, each terminating in a free end; and multiple electrodes carried by the appliance, including a pair of electrodes that in turn includes a first electrode and a second electrode, the first electrode carried by the first lateral arm, the second electrode carried by the second lateral arm, the first and second electrodes being positioned to orient angularly with respect to a floor of the patient's mouth (claim 1).
The conflicting Patent is silent on the appliance having a portion positioned to protrude from the patient's mouth, the first and second electrodes face partially upwardly toward opposite sides of the patient's tongue.
However, Bashyam teaches a device (fig. 6B, entirety) for providing electrical stimulation to an oral cavity of a patient ([0029]), the device comprising: an appliance 607 having a portion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the appliance of the conflicting Patent with a portion positioned to protrude from the patient's mouth, the first and second electrodes face partially upwardly toward opposite sides of the patient's tongue, as taught by Bashyam, to stimulate a greater surface area of the tongue for increased effectiveness.
Regarding claim 47, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the first and second electrodes R2/L2 being positioned to orient at an acute angle with respect to a floor of the patient’s mouth (fig. 6B, the electrodes are capable of being at an acute angle with respect to the floor of the patient’s mouth depending on the specific curvature of the patient’s mouth floor).
Regarding claim 48, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the first and second electrodes R2/L2 being elongated along an anterior-posterior axis (fig. 6B and [0068], cigar shaped electrodes R2/L2).
Regarding claim 49, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.

Regarding claim 50, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches a second pair of electrodes R1/L1 that includes a third electrode R1 and a fourth electrode L1 (fig. 6B).
Regarding claim 51, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the third and fourth electrodes R1/L1 being positioned to be on opposite sides of a superior surface of the patient’s tongue (fig. 6B, the inner side view shows the electrodes protruding upwards relative to the teeth, such that R1/L1 are capable of being on opposite sides of the superior surface of the tongue if the tongue were depressed).
Regarding claim 52, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches a control circuit operably coupleable to the multiple electrodes R1/R2/L1/L2 to direct an electrical current in a lateral direction across the tongue via at least the first and second electrodes R2/L2 (fig. 6B shows bilateral stimulation across the tongue; fig. 9 and [0071], stimulation generator sub-system 907 under control of main micro-controller generates the stimulation pulses).
Regarding claim 53, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit being received by the portion 602 of the appliance 607 protruding from the patient’s mouth ([0031]).
Regarding the control circuit being releasably received: MPEP 2144.04 V. C. states “In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a 
Regarding claim 54, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit being carried by the appliance ([0031], pacemaker includes the micro-controllers).
Regarding claim 55, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit being configured to vary a waveform applied to at least the first and second electrodes R2/L2 ([0071]).
Regarding claim 56, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit being configured to reverse an electrical current applied between at least the first and second electrodes R2/L2 (fig. 6B, bilateral stimulation, or stimulation in both directions).
Regarding claim 57, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches a power supply operably coupleable to the control circuit (fig. 9, power supply 906).
Regarding claim 58, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.

Regarding the power supply being releasably received: MPEP 2144.04 V. C. states “In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” Similarly, in this case, the only difference is that the power supply is not releasably received by portion 602, which would be obvious to one of ordinary skill for the purpose of being able to replace components of the appliance as necessary.
Regarding claim 59, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit and the power supply comprising a single unit that is received by the portion 602 of the appliance 607 protruding from the patient’s mouth (fig. 9 and [0031]; since the microcontroller and power supply are connected, they can be considered a single unit).
Regarding the control circuit and the power supply being releasably received: MPEP 2144.04 V. C. states “In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” Similarly, in this case, the only difference is that the control circuit and the power supply is not releasably received by portion 602, which would be obvious to one of ordinary skill for the purpose of being able to replace components of the appliance as necessary.
Regarding claim 60, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches a sensor ([0059]).
Regarding claim 61, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches at least one of the electrodes being operable as a sensor as well as an electrode ([0063], EMG acquisition and detection sub-system using one of the pairs of electrodes).
Regarding claim 62, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches a transceiver carried by the appliance, the transceiver being coupleable to an external device to transmit at least one of control information or data, between the appliance and the external device (fig. 5 and [0031], data communication telemetry sub-system programming the stimulation and system parameters in the stimulator device, and for receiving system information back from the stimulator device to its external sub-systems).
Regarding claim 63, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the transceiver being coupleable to the external device via a wireless connection ([0031], inductive data communication).
Regarding claim 64, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the external device, wherein the external device includes a display (figs. 5 and 13 and [0082], the programmer appliance, which is a separate external device, comprises a display).
Claims 45 and 65-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,195,426 B2 in view of Bashyam US 2014/0135868 A1 further in view of Davis et al. US 2011/0172743 A1.
Regarding claim 45, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent in view of Bashyam is silent on the external device including a storage device.
However, Davis teaches an analogous external programmer device 20 for a stimulation appliance (figs. 1A and 6 and [0031]) including a storage device (fig. 6, memory 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the external device of the conflicting Patent in view of Bashyam with a storage device, as taught by Davis, to store the data necessary for the programmer to execute its functions.
Regarding claim 65, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent in view of Bashyam is silent on the external device including a storage device.
However, Davis teaches an analogous external programmer device 20 for a stimulation appliance (figs. 1A and 6 and [0031]) including a storage device (fig. 6, memory 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the external device of the conflicting Patent in view of Bashyam with a storage device, as taught by Davis, to store the data necessary for the programmer to execute its functions.
Regarding claim 66, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.

However, Davis further teaches the storage device including memory 108 (fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the storage device of the conflicting Patent in view of Bashyam further in view of Davis to include memory, as taught by Davis, to store the data necessary for the programmer to execute its functions.
Regarding claim 67, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent in view of Bashyam is silent on the memory including a non-transitory computer-readable storage medium.
However, Davis further teaches the memory 108 including a non-transitory computer-readable storage medium ([0240]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the memory of the conflicting Patent in view of Bashyam further in view of Davis to include a non-transitory computer-readable storage medium, as taught by Davis, to store the data necessary for the programmer to execute its functions.






Claims 63-44 and 46-64 and are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,195,427 B2 in view of Bashyam US 2014/0135868 A1.
Regarding claim 32, the conflicting Patent claims a device for providing electrical stimulation to an oral cavity of a patient, the device comprising: an appliance including first and second lateral arms, each terminating in a free end; the first pair of electrodes including a first electrode and a second electrode, the first electrode carried by the first lateral arm, the second electrode carried by the second lateral arm, wherein the first and second electrodes are positioned to orient angularly with respect to a floor of the patient's mouth; and a control circuit operably coupleable to the electrodes to direct an electrical current in a lateral direction across the tongue via at least the first pairs of electrodes (claim 1).
The conflicting Patent is silent on the appliance having a portion positioned to protrude from the patient's mouth, four electrodes carried by the appliance and arranged as a first pair of electrodes and a second pair of electrodes, and the second pair of electrodes including a third and fourth electrode; the first pair of electrodes face partially upwardly toward opposite sides of the patient's tongue, and wherein the third and fourth electrodes are positioned to be on opposite sides of a superior surface of the patient's tongue.
However, Bashyam teaches a device (fig. 6B, entirety) for providing electrical stimulation to an oral cavity of a patient ([0029]), the device comprising: an appliance 607 having a portion 602 positioned to protrude from the patient’s mouth (fig. 6B and [0068], housing 607 having attached pacemaker 602, which is capable of protruding from the patient’s mouth if the user pulls back his/her lips), four electrodes R1/R2/L1/L2 carried by the appliance 607 and arranged as a first pair of electrodes R2/L2 and a second pair of electrodes R1/L1, and the second pair of electrodes R1/L1 including a third and fourth electrode R1/L1 (fig. 6B and [0068]), the first pair of electrodes R2/L2 facing partially upwardly toward opposite sides of the patient’s tongue (fig. 6B, the electrodes are capable of being at an angle with respect to the floor of the patient’s 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the appliance of the conflicting Patent with a portion positioned to protrude from the patient's mouth, four electrodes carried by the appliance and arranged as a first pair of electrodes and a second pair of electrodes, and the second pair of electrodes including a third and fourth electrode; the first pair of electrodes face partially upwardly toward opposite sides of the patient's tongue, and wherein the third and fourth electrodes are positioned to be on opposite sides of a superior surface of the patient's tongue, as taught by Bashyam, to stimulate a greater surface area of the tongue for increased effectiveness.
Regarding claim 33, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the first and second electrodes R2/L2 being positioned to orient at an acute angle with respect to a floor of the patient’s mouth (fig. 6B, the electrodes are capable of being at an acute angle with respect to the floor of the patient’s mouth depending on the specific curvature of the patient’s mouth floor).
Regarding claim 34, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the first and second electrodes R2/L2 being elongated along an anterior-posterior axis (fig. 6B and [0068], cigar shaped electrodes R2/L2).
Regarding claim 35, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit being carried by the appliance ([0031], pacemaker includes the micro-controllers).
Regarding claim 36, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit being configured to vary a waveform applied to at least the first and second electrodes R2/L2 ([0071]).
Regarding claim 37, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit being configured to reverse an electrical current applied between at least the first and second electrodes R2/L2 (fig. 6B, bilateral stimulation, or stimulation in both directions).
Regarding claim 38, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches a sensor ([0059]).
Regarding claim 39, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent claims the sensor including a respiration sensor (claim 1).
Regarding claim 40, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent claims at least one electrode being operable as the respiration sensor as well as an electrode (claim 1).
Regarding claim 41, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.

Regarding claim 42, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches a transceiver carried by the appliance, the transceiver being coupleable to an external device to transmit at least one of control information or data, between the appliance and the external device (fig. 5 and [0031], data communication telemetry sub-system programming the stimulation and system parameters in the stimulator device, and for receiving system information back from the stimulator device to its external sub-systems).
Regarding claim 43, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the transceiver being coupleable to the external device via a wireless connection ([0031], inductive data communication).
Regarding claim 44, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the external device, wherein the external device includes a display (figs. 5 and 13 and [0082], the programmer appliance, which is a separate external device, comprises a display).
Regarding claim 46, the conflicting Patent claims device for providing electrical stimulation to an oral cavity of a patient, the device comprising: an appliance including first and second lateral arms, each terminating in a free end; and multiple electrodes carried by the appliance, including a pair of electrodes that in turn includes a first electrode and a second electrode, the first electrode carried by the first lateral arm, the second electrode carried by the second lateral arm, the first and second electrodes being positioned to orient angularly with respect to a floor of the patient's mouth (claim 1).

However, Bashyam teaches a device (fig. 6B, entirety) for providing electrical stimulation to an oral cavity of a patient ([0029]), the device comprising: an appliance 607 having a portion 602 positioned to protrude from the patient’s mouth (fig. 6B and [0068], housing 607 having attached pacemaker 602, which is capable of protruding from the patient’s mouth if the user pulls back his/her lips), the first pair of electrodes R2/L2 facing partially upwardly toward opposite sides of the patient’s tongue (fig. 6B, the electrodes are capable of being at an angle with respect to the floor of the patient’s mouth depending on the specific curvature of the patient’s mouth floor; furthermore, the inner side view shows the electrodes protruding upwards, which is in the direction of the tongue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the appliance of the conflicting Patent with a portion positioned to protrude from the patient's mouth, the first and second electrodes face partially upwardly toward opposite sides of the patient's tongue, as taught by Bashyam, to stimulate a greater surface area of the tongue for increased effectiveness.
Regarding claim 47, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the first and second electrodes R2/L2 being positioned to orient at an acute angle with respect to a floor of the patient’s mouth (fig. 6B, the electrodes are capable of being at an acute angle with respect to the floor of the patient’s mouth depending on the specific curvature of the patient’s mouth floor).
Regarding claim 48, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.

Regarding claim 49, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches at least some of the multiple electrodes R1/R2/L1/L2 being generally planar ([0068], the electrodes may be pancake-shaped, which can be considered generally planar).
Regarding claim 50, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches a second pair of electrodes R1/L1 that includes a third electrode R1 and a fourth electrode L1 (fig. 6B).
Regarding claim 51, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the third and fourth electrodes R1/L1 being positioned to be on opposite sides of a superior surface of the patient’s tongue (fig. 6B, the inner side view shows the electrodes protruding upwards relative to the teeth, such that R1/L1 are capable of being on opposite sides of the superior surface of the tongue if the tongue were depressed).
Regarding claim 52, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches a control circuit operably coupleable to the multiple electrodes R1/R2/L1/L2 to direct an electrical current in a lateral direction across the tongue via at least the first and second electrodes R2/L2 (fig. 6B shows bilateral stimulation across the tongue; fig. 9 and [0071], stimulation generator sub-system 907 under control of main micro-controller generates the stimulation pulses).
Regarding claim 53, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.

Regarding the control circuit being releasably received: MPEP 2144.04 V. C. states “In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” Similarly, in this case, the only difference is that the control circuit is not releasably received by portion 602, which would be obvious to one of ordinary skill for the purpose of being able to replace components of the appliance as necessary.
Regarding claim 54, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit being carried by the appliance ([0031], pacemaker includes the micro-controllers).
Regarding claim 55, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit being configured to vary a waveform applied to at least the first and second electrodes R2/L2 ([0071]).
Regarding claim 56, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit being configured to reverse an electrical current applied between at least the first and second electrodes R2/L2 (fig. 6B, bilateral stimulation, or stimulation in both directions).
Regarding claim 57, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.

Regarding claim 58, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the power supply being received by the portion 602 of the appliance 607 protruding from the patient’s mouth ([0031]).
Regarding the power supply being releasably received: MPEP 2144.04 V. C. states “In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” Similarly, in this case, the only difference is that the power supply is not releasably received by portion 602, which would be obvious to one of ordinary skill for the purpose of being able to replace components of the appliance as necessary.
Regarding claim 59, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the control circuit and the power supply comprising a single unit that is received by the portion 602 of the appliance 607 protruding from the patient’s mouth (fig. 9 and [0031]; since the microcontroller and power supply are connected, they can be considered a single unit).
Regarding the control circuit and the power supply being releasably received: MPEP 2144.04 V. C. states “In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior 
Regarding claim 60, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches a sensor ([0059]).
Regarding claim 61, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent discloses at least one of the electrodes being operable as a sensor as well as an electrode (claim 1).
Regarding claim 62, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches a transceiver carried by the appliance, the transceiver being coupleable to an external device to transmit at least one of control information or data, between the appliance and the external device (fig. 5 and [0031], data communication telemetry sub-system programming the stimulation and system parameters in the stimulator device, and for receiving system information back from the stimulator device to its external sub-systems).
Regarding claim 63, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
Bashyam further teaches the transceiver being coupleable to the external device via a wireless connection ([0031], inductive data communication).
Regarding claim 64, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
.
Claims 45 and 65-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,195,427 B2 in view of Bashyam US 2014/0135868 A1 further in view of Davis et al. US 2011/0172743 A1.
Regarding claim 45, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent in view of Bashyam is silent on the external device including a storage device.
However, Davis teaches an analogous external programmer device 20 for a stimulation appliance (figs. 1A and 6 and [0031]) including a storage device (fig. 6, memory 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the external device of the conflicting Patent in view of Bashyam with a storage device, as taught by Davis, to store the data necessary for the programmer to execute its functions.
Regarding claim 65, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent in view of Bashyam is silent on the external device including a storage device.
However, Davis teaches an analogous external programmer device 20 for a stimulation appliance (figs. 1A and 6 and [0031]) including a storage device (fig. 6, memory 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the external device of the conflicting Patent in view of Bashyam with a storage device, as taught by Davis, to store the data necessary for the programmer to execute its functions.
Regarding claim 66, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent in view of Bashyam is silent on the storage device including memory.
However, Davis further teaches the storage device including memory 108 (fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the storage device of the conflicting Patent in view of Bashyam further in view of Davis to include memory, as taught by Davis, to store the data necessary for the programmer to execute its functions.
Regarding claim 67, the conflicting Patent in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent in view of Bashyam is silent on the memory including a non-transitory computer-readable storage medium.
However, Davis further teaches the memory 108 including a non-transitory computer-readable storage medium ([0240]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the memory of the conflicting Patent in view of Bashyam further in view of Davis to include a non-transitory computer-readable storage medium, as taught by Davis, to store the data necessary for the programmer to execute its functions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786